Fourth Court of Appeals
                                 San Antonio, Texas
                                         June 9, 2022

                                     No. 04-22-00236-CV

                      IN THE INTEREST OF C.R.G.P.. a Minor Child

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-12544
                          Honorable Laura Salinas, Judge Presiding

                                           ORDER

         In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION. Appellant is unable to afford to pay court costs; no costs of court are taxed
for this appeal.

       It is so ORDERED on June 29, 2022.


                                               _____________________________
                                               Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2022.

                                               _____________________________
                                               Michael A. Cruz, Clerk of Court